     Case 2:20-cr-00137-TJH Document 96 Filed 04/07/21 Page 1 of 3 Page ID #:291




 1     CUAUHTEMOC ORTEGA (Bar No. 257443)
       Federal Public Defender
 2     Carel Alé (Bar No. 283717)
       (E-Mail: carel_ale@fd.org)
 3     Deputy Federal Public Defender
       321 East 2nd Street
 4     Los Angeles, California 90012-4202
       Telephone: (213) 894-2854
 5     Facsimile: (213) 894-0081
 6     Attorneys for Defendant
       OTTO ESCOBAR
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                     WESTERN DIVISION
12
13     UNITED STATES OF AMERICA,                        Case No. CR 20-137-TJH
14                  Plaintiff,
                                                        STIPULATION TO CONTINUE
15           v.                                         SENTENCING
16     OTTO ESCOBAR,                                    Current Sentencing Date: Apr. 19, 2021,
                                                        at 10:00 a.m.
17                  Defendant.
                                                        Proposed Sentencing Date: June 7, 2021,
18                                                      at 10:00 a.m.
19
20           Defendant Otto Escobar, through his attorney of record, Deputy Federal Public
21     Defender Carel Alé, and the United States Attorney’s Office, through its attorney of
22     record Assistant United States Attorneys Amanda Bettinelli and Erik Silber, HEREBY
23     STIPULATE AND AGREE as follows:
24           1.     On November 16, 2020, Otto Escobar (“Mr. Escobar”) pled guilty to a one
25     count indictment alleging a violation of 18 U.S.C. § 666(a)(1)(B), 2(a), 2(b), causing
26     and aiding and abetting bribery concerning programs receiving federal. Docket No. 89.
27
28
                                                    1
     Case 2:20-cr-00137-TJH Document 96 Filed 04/07/21 Page 2 of 3 Page ID #:292




 1           2.     On January 15, 2021, the U.S. Probation Office filed a Presentence Report
 2     and disclosed its Recommendation Letter. Docket Nos. 90 & 91.
 3           3.     Sentencing in this case was originally set for February 22, 2020, at 10:00
 4     a.m. Docket Entry 89.
 5           4.     The parties sought and Court has granted one prior continuance of this
 6     sentencing. Docket Entry 94.
 7           5.     On August 6, 2020, Chief United States District Judge Phillip S. Gutierrez
 8     issued General Order 20-09. The General Order stated that “[d]ue to the recent surge in
 9     the Coronavirus cases in the Central District of California, until further notice, and
10     except as set forth below, the Courthouses will be closed to the public.”
11           6.     General Order 20-09 continues to be in effect.
12           7.     Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic
13     Security (“CARES”) Act and § 2 of Order of the Chief Judge No. 20-043 (In Re:
14     Coronavirus Public Emergency Use of Video and Telephonic Conference in Certain
15     Criminal Proceedings), felony sentencings cannot be conducted other than in person in
16     open court unless the judge makes specific findings that the sentencing “cannot be
17     further delayed without serious harm to the interests of justice” and the defendant
18     waives an in-person sentencing hearing.
19           8.     On January 6, 2021, Chief District Judge Philip S. Gutierrez issued Order
20     No. 21-992 (In Re: Coronavirus Public Emergency Extension of Continuity of
21     Operations Plan) extending the Court’s Continuity of Operations Plan, Order 20-179,
22     until January 29, 2021.
23           9.     On January 29, 2021, this district’s COOP plan expired and courts
24     resumed limited operations on February 1, 2021. The courthouses in this district remain
25     closed.
26           10.    Mr. Escobar is eligible for the COVID-19 vaccine and wishes to delay his
27     sentencing to allow him time to complete the vaccination protocol in light of the
28     possibility that he may be required to enter custody.
                                                     2
     Case 2:20-cr-00137-TJH Document 96 Filed 04/07/21 Page 3 of 3 Page ID #:293




 1           11.     The interests of justice will not be harmed by delaying Mr. Escobar’s
 2     sentencing.
 3           12.     Mr. Escobar is currently on bond and in compliance with all the conditions
 4     of release.
 5           13.     Assistant United States Attorneys Amanda Bettinelli and Erik Silber have
 6     indicated that the government does not object at this time to continuing this hearing.
 7           14.     Based on the foregoing, the parties respectfully request that this Court
 8     continue Mr. Escobar’s sentencing hearing to June 7, 2021, at 10:00 a.m.
 9
10     IT IS SO STIPULATED.
11
                                               Respectfully submitted,
12
                                               CUAUHTEMOC ORTEGA
13                                             Federal Public Defender
14
15     DATED: April 7, 2021                    By /s/ Carel Alé
16                                             CAREL ALÉ
                                               Deputy Federal Public Defender
17                                             Attorney for OTTO ESCOBAR

18                                             TRACY L. WILKISON
                                               Acting United States Attorney
19
20
       DATED: April 7, 2021                    By s/ * Erik Silber
21                                             AMANDA BETTINELLI
                                               ERIK SILBER
22                                             Assistant United States Attorneys
23     * by e-mail authorization
24
25
26
27
28
                                                     3
